ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 was filed after the mailing date of the Notice of Allowance on 3/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-9, 16, 18-24 and 29 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determining the backscatter signals associated with the static objects using the estimated signal strengths and estimated delays; removing the backscatter signals associated with the static objects from the composite signal progressively to determine the backscatter signal associated with the moving object; and detecting the at least one moving object form the backscatter signal associated with the moving object”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-9 depends ultimately from allowable, independent claim 1, so each of dependent claims 3-9 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 16, none of the prior art of record either taken alone or in combination discloses the claimed “determine the backscatter signals associated with the static objects using the estimated signal strengths and estimated delays;  remove the backscatter signals associated with the static objects from the composite signal progressively to determine the backscatter signal associated with the moving object; and  detect the at least one moving object from the backscatter signal associated with the moving object”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 18-24 depends ultimately from allowable, independent claim 16, so each of dependent claims 18-24 is allowable for, at least, the reasons for which independent claim 16 is allowable. 
As for independent claim 29, none of the prior art of record either taken alone or in combination discloses the claimed “determine the backscatter signals associated with the static objects using the estimated signal strengths and estimated delays;  remove the backscatter signals associated with the static objects from the composite signal progressively to determine the backscatter signal associated with the moving object; and detect the at least one moving object from the backscatter signal associated with the moving object”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Stockburger et al.  (US 5,818,383) which describes that to detect the moving objects which are then tracked and imaged in the range Doppler domain (column 3, lines 32-44); a method of imaging a ground moving vehicle using an airborne interferometric synthetic aperture radar system (claim 14); the SAR equipped aircraft 20 transmits a series of RF pulses towards the SAR scene 24 (column 6, lines 46-55); an interferometric moving target imaging system includes a plurality of simultaneously operating apertures, receivers and processing channels which together coherently process RF return signals to image a moving vehicle by correcting for the different phase centers of the apertures and interferometrically combining the return signals from different apertures (column 3 lines 31-44); receives backscattered RF energy whose information content is indicative of the terrain and other reflecting objects 26 on the terrain (column 6, lines 46-57); receives backscattered energy from stationary and moving objects illuminated by each of the aperture (claim 1);  plurality of simultaneously operating apertures, receivers and processing channels which together coherently process RF return signals …facilitates distinguishing slow moving vehicles from stationary objects to detect the moving objects which are than tracked and imaged in the range Doppler domain (column 3, lines 31-44); a second clutter canceled data block, which are further processed to detect moving objects by comparing the magnitude and phase angle of the various return signals in said first and second clutter canceled data blocks to detect the moving objects (Claim 1); the angle calculation 
Huebscher et al. (US 4,324,258) describes analog/digital recursive stationary canceler-filters utilized in radar (column 2 lines 34-50); the filter inserted between the means for sampling and the velocity determining means, and servicing each of the channels, employs a recursive loop including a digital memory for comparing the echo signals from each addressing pulse with the immediately preceding echo signal, subtract any unchanged non-Doppler (stationary) components for a given channel… such a recursive filter requires a definite number of iterations in order to handle large amplitude stationary echo signals which are reflected, for example, from vessel walls, and which mask the much lower amplitude signals containing Doppler information from moving body fluids within such vessels (column 4 lines 20-53); filter canceler means receiving signals from said means for sampling and supplying an output to said velocity determining means, said filter in turn processing each of said channels, said filter employing a recursive loop including a digital memory for comparing the echo signals .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648